        Case 2:18-cv-02572-DDC-TJJ Document 28 Filed 12/17/18 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


LEAGUE OF UNITED LATIN AMERICAN                    )
CITIZENS, KANSAS; and ALEJANDRO                    )
RANGEL-LOPEZ,                                      )
                                                   )
             Plaintiffs,                           )
                                                   )
vs.                                                )   Case No. 2:18-cv-02572-DDC-TJJ
                                                   )
DEBORAH COX, Ford County Clerk, in her             )
official capacity,                                 )
                                                   )
             Defendant.                            )
                                                   )



               UNOPPOSED MOTION FOR EXTENSION OF TIME
         FOR DEFENDANT TO FILE REPLY TO PLAINTIFFS’ RESPONSE TO
                   DEFENDANT’S MOTION TO DISMISS

        Defendant respectfully moves this Court to extend the deadline – to January 3,

2018 – for Defendant to file her Reply to Plaintiffs’ Opposition to Defendant’s Motion to

Dismiss Plaintiffs’ First Amended Complaint. Counsel for Defendant has conferred with

counsel for Plaintiffs, and Plaintiffs do not oppose this motion.

        1.      Defendant filed her Motion to Dismiss Plaintiffs’ First Amended Complaint

(Doc. 25) and accompanying memorandum in support thereof (Doc. 26) on November 16,

2018.

        2.      Plaintiffs filed their Opposition to Defendant’s Motion to Dismiss on

December 7, 2018. (Doc. 27).

        3.      Under D. Kan. R. 6.1(d)(2), Defendant’s Reply brief would ordinarily be due

fourteen days later, i.e., on December 21, 2018.

        4.      Counsel for Defendant have long-scheduled vacations beginning this week

and need sufficient time to prepare an appropriate reply brief.
      Case 2:18-cv-02572-DDC-TJJ Document 28 Filed 12/17/18 Page 2 of 3



       5.     This motion is not being submitted to unduly delay these proceedings or

for any other improper purpose.

       6.     This is Defendant’s first requested extension in connection with this motion

       WHEREFORE, Defendant respectfully requests an Order granting it an extension

to and including January 3, 2019, to file its Reply to Plaintiffs’ Opposition to Defendant’s

Motion to Dismiss Plaintiffs’ First Amended Complaint.

                                          Respectfully Submitted,

                                          By: /s/ Bradley J. Schlozman
                                          Bradley J. Schlozman (KS Bar #17621)
                                          Mitchell L. Herren (KS Bar #20507)
                                          HINKLE LAW FIRM LLC
                                          1617 North Waterfront Parkway, Suite 400
                                          Wichita, KS 67206
                                          Tel.: (316) 267-2000
                                          Fax: (316) 630-8466
                                          E-mail: bschlozman@hinklaw.com
                                          E-mail: mherren@hinklaw.com

                                          Attorneys for Defendant




                                             2
      Case 2:18-cv-02572-DDC-TJJ Document 28 Filed 12/17/18 Page 3 of 3



                              CERTIFICATE OF SERVICE


       I certify that on December 17, 2018, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notifications of such filing to the e-mail addresses on the electronic mail notice list,

including counsel for the Plaintiffs.




                                        By: /s/ Bradley J. Schlozman




                                           3
